UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4943


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE LUIS MORALES-ESPINO, a/k/a Luisito,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:13-cr-00046-BO-2)


Submitted:   July 11, 2014                 Decided:   July 31, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cindy H. Popkin-Bradley, CINDY H. POPKIN-BRADLEY, Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Luis Morales-Espino pled guilty, pursuant to a

plea agreement, to conspiracy to distribute and possess with

intent    to    distribute      five    kilograms         or   more    of    cocaine,     in

violation       of   21   U.S.C.      §§ 841(a)(1),        (b)(1)(A),        846    (2012).

Morales-Espino was initially appointed counsel, but subsequently

retained counsel, Ms. Stewart, who represented him throughout

the district court proceedings.                   Approximately ten days before

his scheduled sentencing hearing, Morales-Espino signed a letter

to the district court in which he stated his intent to dismiss

Ms. Stewart from further representation, and requested that the

district       court   appoint     counsel       because       he   did     not    have   the

financial ability to retain new counsel.                            At sentencing, the

district court inquired whether Morales-Espino desired to pursue

his request for new counsel.                 After consulting Morales-Espino,

Ms. Stewart informed the court that he desired to withdraw the

request.       The district court then engaged in a colloquy in which

Morales-Espino         expressed      that   he    had    resolved         his    complaints

against    Ms.       Stewart    and    desired      to     have      her    continue      her

representation.           The    district         court    subsequently           sentenced

Morales-Espino to 108 months of imprisonment.

               On appeal, Morales-Espino, represented by new counsel,

argues that the district court abused its discretion in failing

to more thoroughly inquire into his dissatisfaction with Ms.

                                             2
Stewart, as articulated in his letter to the court.                                     “When a

defendant     raises          a     seemingly         substantial         complaint          about

counsel, the judge has an obligation to inquire thoroughly into

the   factual      basis       of       defendant’s        dissatisfaction.”             United

States v. Mullen, 32 F.3d 891, 896 (4th Cir. 1994) (internal

quotation marks and citations omitted).

             Because Morales-Espino did not raise this assertion of

error in the district court, our review is for plain error.                                    See

Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725,

731-32 (1993).           To establish plain error, Morales-Espino must

show:     “(1) there is an error, (2) the error is plain, . . .

(3) the error affects substantial rights . . . [and] (4) the

error     seriously          affects      the    fairness,          integrity      or     public

reputation        of    judicial         proceedings.”              Henderson      v.     United

States,     133    S.    Ct.      1121,    1126-27         (2013)    (internal      quotation

marks and alterations omitted).

             Our review of the record leads us to conclude that the

district     court      did       not    err    in    failing       to   inquire    into       the

specific allegations in Morales-Espino’s letter to the court.

At sentencing, the court correctly initially inquired whether

Morales-Espino’s request for new counsel remained active.                                    After

consulting    with       Morales-Espino,             counsel     withdrew    the        request,

and   the   district          court      engaged      in    a   thorough    colloquy          with

Morales-Espino          to    ensure      that       he    no   longer    wished        to    have

                                                 3
substitute counsel appointed and wished to continue with Ms.

Stewart representing him.          In light of Morales-Espino’s clear

affirmative answers to that colloquy, the district court was not

required to inquire further.        Thus, there is no error, plain or

otherwise.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4